Case 1:20-cv-21254-BB Document 47-9 Entered on FLSD Docket 07/02/2021 Page 1 of 4




                     EXHIBIT 8
Case 1:20-cv-21254-BB Document 47-9 Entered on FLSD Docket 07/02/2021 Page 2 of 4


   From:             Rutkowski, Joanne
   To:               "David Jarvis"
   Subject:          RE:
   Date:             Friday, January 05, 2018 10:15:00 AM


   David, could you use this dial-in for our call this morning, thx:

   202-551-7000 (US/Canada)
   888-732-8001 (US/Canada Toll-free)
   17000        (SEC Internal)

   Access Code:
   980 530 750

   From: David Jarvis [mailto:djarvis@alpine-securities.com]
   Sent: Thursday, January 04, 2018 4:41 PM
   To: Rutkowski, Joanne
   Subject: RE:

   Again, I’m not asking about the order. I am asking a far more general question. How about 11:00
   EST? I will conference in one of my colleagues at that time.

   I can be reached at 804 357 0567

   Thanks!

   Privileged Information: This message, together with any attachments, is intended only for
   the use of the individual or entity to which it is addressed and may contain information that
   is legally privileged, confidential and/or exempt from disclosure. If you are not the intended
   recipient, you are hereby notified that any use, dissemination, distribution, or copying of
   this message, or any attachment, is strictly prohibited. If you have received this message in
   error, please delete this message, along with any attachments, from your computer. Thank
   you.



   From: Rutkowski, Joanne [mailto:RutkowskiJ@sec.gov]
   Sent: Thursday, January 4, 2018 1:53 PM
   To: David Jarvis <djarvis@alpine-securities.com>
   Subject: RE:

   Mr. Jarvis,

   Thank you for writing. I’m not sure I can add any gloss to the Commission’s order but would be
   happy to talk with you. Is there a time tomorrow I could call you?

   Many thx,
   Joanne Rutkowski
Case 1:20-cv-21254-BB Document 47-9 Entered on FLSD Docket 07/02/2021 Page 3 of 4


   From: David Jarvis [mailto:djarvis@alpine-securities.com]
   Sent: Thursday, January 04, 2018 10:36 AM
   To: Rutkowski, Joanne
   Subject:
   Importance: High

   Dear Ms. Rutkowski:

   I write to you, unfortunately, after having unsuccessful interaction with one of your colleagues. I
   give you the entire history of the inquiry that I have on behalf of my organization.

   Fairly recently the Commission filed an action against Microcap Equity Group and an individual that
   can be found here: https://www.sec.gov/litigation/complaints/2017/comp23992.pdf

   The gravamen of the Complaint can be found in numerical paragraph 2. It alleges: Between January
   2013 and July 2016, Defendants, as part of a regular business, engaged in the buying and selling of
   securities for Defendants’ own accounts. Defendants purchased from debtholders the aged debts of
   various microcap issuers of securities. Contemporaneously, and as part of their purchase of the aged
   debt, Defendants obtained
   agreements with the issuers permitting Defendants to, at their discretion, convert the debt into
   shares of the issuers’ common stock. Defendants deposited these shares (once converted from the
   debt) into their brokerage accounts and sold significant numbers of them into the market.
   Finally, Defendants deposited the net proceeds from the stock sales into their bank accounts.

   Generally speaking, the Defendants acquired aged convertible debt or simply aged where the issuer
   agreed to conversion terms because it could not pay the obligation. Thereafter, Defendants
   converted the debt and sold the positions. In a scheduled conference call with the Staff Attorneys
   who brought this action they would not provide us guidance in terms of our inquiries and instead
   directed us to OCIE.   


   What we as an organization are trying to understand is whether or not the Staff
   and/or the Commission are deeming the acquisition of third party debt,
   conversion of that debt, and sale into the public marketplace a business model
   (if you will) that requires registration as a dealer? We are aware that the
   definition of dealer excludes routine trading transactions for ones own account
   as well as other potentially relevant carve outs. Here we are simply trying to
   gain our regulators posture.

   Despite advising you colleague that we do not seek any information or insight into pending litigation,
   she has refused to provide any guidance responsive to our inquiry basing her refusal on an errant
   belief that we are seeking comment on an enforcement action, where we clearly are not. Rather,
   what we are trying to be is a compliant firm that operates well within the confines of propriety and
   our inquiry is on all fours with how we seek to operate our business.
Case 1:20-cv-21254-BB Document 47-9 Entered on FLSD Docket 07/02/2021 Page 4 of 4


   Moreover, you colleague suggests we should obtain a no action letter where she certainly should
   know that the SEC will not provide no action relief or responses to hypothetical scenarios.

   I, along with my organization, appreciate your assistance in this regard.

   Thank you.

   DHJ


   David H . Jarvis
   Special Counsel


   Privileged Information: This message, together with any attachments, is intended only for
   the use of the individual or entity to which it is addressed and may contain information that
   is legally privileged, confidential and/or exempt from disclosure. If you are not the intended
   recipient, you are hereby notified that any use, dissemination, distribution, or copying of
   this message, or any attachment, is strictly prohibited. If you have received this message in
   error, please delete this message, along with any attachments, from your computer. Thank
   you.
